COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00244-CR


ANDREW ADRIAN LEE GRAHAM                                            APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY
                     TRIAL COURT NO. CR13-0433

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      On June 19, 2014, Appellant Andrew Adrian Lee Graham filed a notice of

appeal from the trial court’s June 3, 2014 judgment adjudicating guilt and

sentencing, as well as a motion for new trial and a motion in arrest of judgment.

The trial court granted Graham’s motion for new trial and motion in arrest of

judgment. As Graham points out in his unopposed motion to dismiss the appeal,


      1
       See Tex. R. App. P. 47.4.
the appeal is now moot. See Tex. R. App. P. 21.9 (providing that granting motion

for new trial restores case to its position before former trial), 22.6(a) (providing

that if judgment is arrested, the defendant is restored to the position he had

before the indictment or information was presented). Thus, we grant Graham’s

motion to dismiss, and we dismiss this appeal. See Tex. R. App. P. 42.2(a),

43.2(f).

                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 25, 2014




                                         2